


110 HCON 58 IH: Expressing the sense of Congress that

U.S. House of Representatives
2007-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. CON. RES. 58
		IN THE HOUSE OF REPRESENTATIVES
		
			February 6, 2007
			Mr. Rangel submitted
			 the following concurrent resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that
		  Madame C. J. Walker should be recognized for her achievements in business, her
		  inventions, and her commitment to the African-American
		  community.
	
	
		Whereas Madame C. J. Walker was born on December 23, 1867,
			 on a plantation in Delta, Louisiana;
		Whereas, in 1905, Madame C. J. Walker invented a
			 conditioning treatment designed to aid in the straightening of hair, as well as
			 an entire line of cosmetic products;
		Whereas, in 1910, Madame C. J. Walker ordered the
			 construction of a factory in Indianapolis to manufacture her line of cosmetic
			 products;
		Whereas Madame C. J. Walker was committed to employing
			 women in all aspects of her business;
		Whereas Madame C. J. Walker was a noted philanthropist,
			 giving generously to black charities, including the NAACP and the National
			 Association of Colored Women;
		Whereas Madame C. J. Walker encouraged her agents to
			 similarly assist black humanitarian organizations nationwide;
		Whereas Madame C. J. Walker was one of the first American
			 women—black or white—to amass a personal net worth of more than 1 million
			 dollars as a result of her own efforts, thereby becoming one of the most
			 successful businesspersons of the early twentieth century by the time of her
			 death; and
		Whereas Madame C. J. Walker died on May 25, 1919, at the
			 age of 52: Now, therefore, be it
		
	
		That it is the sense of Congress that
			 Madame C. J. Walker should be recognized as one of history’s greatest female
			 businesswomen and role models for the Nation’s young people.
		
